Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 1 of 11 PAGEID #: 233




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ALICIA A. EPPS,

              Plaintiff,
                                               Case No. 1:19-cv-968
       v.                                      JUDGE DOUGLAS R. COLE
                                               Magistrate Judge Karen Litkovitz
 CARL LINDNER, III, et al.,

              Defendants.

                              OPINION AND ORDER

      This cause comes before the Court on the Magistrate Judge’s November 17,

2020, Report and Recommendation (“Second R&R”) (Doc. 9) and Alica E. Epps’s

Objection (Doc. 11) to that Second R&R. The Magistrate Judge recommends that the

Court DENY Epps’s: (1) Motion to Amend Complaint (Doc. 6); (2) Motion for

Preliminary Injunction (Doc. 7); and (3) Motion for Leave to Proceed in forma

pauperis (Doc. 8) (collectively, “Motions”). For the reasons more fully set forth below,

the Court ADOPTS the R&R (Doc. 9), OVERRULES the Objection (Doc. 11) and

DENIES the Motions (Docs. 6–8).

                                    BACKROUND

      On November 13, 2019, Alica A. Epps filed a pro se Complaint (Doc. 1-1), a

Motion for a Temporary Restraining Order (Doc. 1-4), and a Motion for Copies (Doc.

1-3), purportedly on behalf of herself and thousands of families living in Cincinnati’s

West End neighborhood. She named as Defendants the City of Cincinnati, along with

several individuals in their “official capacity” who are (or were) affiliated either with
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 2 of 11 PAGEID #: 234




(1) FC Cincinnati (Cincinnati’s Major League Soccer team), including the team’s CEO

and President, or (2) Cincinnati’s city government, including the Mayor and

Cincinnati City Council members (collectively, “Defendants”). Epps’s Complaint

spanned 441 paragraphs and alleged sweeping claims of discrimination, conspiracy,

and corruption by Defendants. Epps alleged, for example, that Defendants engaged

in a pattern and practice of discrimination by denying low-income families the

benefits of federal housing programs and conspiring to profit off public land by selling

it to build a soccer stadium. (See 11/25/19 R&R (“First R&R”), Doc. 3, #79 1). She

claimed that Defendants’ alleged conduct violated (among other laws) the United

States Constitution, the Ohio Constitution, the National Recovery Act of 1933, the

Federal Housing Act of 1937, and the Civil Rights Acts of 1866, 1937 2 and 1964. (Id.).

      The Magistrate Judge conducted a sua sponte review of the Complaint under

28 U.S.C. § 1915(e)(2)(B). (See id.). According to that provision, for plaintiffs

proceeding in forma pauperis, the court “shall dismiss the case at any time if the court

determines” that “the action or appeal” is: (1) “frivolous or malicious”; (2) “fails to

state a claim on which relief may be granted”; or (3) “seeks monetary relief against a

defendant who is immune from such relief.”

      The Magistrate Judge began the First R&R by finding that Epps could not

represent anyone other than herself. This followed from the fact that Epps (1) had no

standing to raise the claims of others, (2) was not a lawyer and thus incapable of



1Refers to PageID#.
2Contrary to Epps’s suggestion in her Complaint, there appears to be no federal law known
as the Civil Rights Act of 1937.


                                            2
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 3 of 11 PAGEID #: 235




representing other individuals as counsel in this matter, and (3) was the only person

who had signed the Complaint in the case. (First R&R, Doc. 3, #79–80). The

Magistrate Judge thus construed the Complaint as being brought solely by Epps.

      Turning to the merits, the Magistrate Judge explained in the First R&R that

Epps’s complaint was “rambling and difficult to decipher.” (Id.). It “provide[d] no

factual content or context from which the Court [could] reasonably infer that

defendants violated plaintiff’s rights.” (Id.). As a result, the Magistrate Judge was

“unable to discern from plaintiff’s conclusory assertions what defendants specifically

did, or failed to do, that caused her injury and violated her rights under federal law.”

(Id. at #81). The first several lines of the Background section from Epps’s Complaint

illustrate the Magistrate Judge’s point 3:

      Plaintiff Alicia A.Epps Pro se, respectfully files this Complaint seeking
      Declaratory and injunctive Relief, some allegations/evidence Public
      knowledge alleging Injury and Damages to families or person of Low
      Income in WestEnd source of affordable Housing since National
      Recovery Act1933 NRA, and Federal Housing Act 1937 FHA, violating
      Civil Rights Act 1866, 1937, 1964, under 42 U.S. Code§Title 1983, to
      42U.S. Code§Title1983, to 42U.S. Code§Title1985, guaranteed by section
      Nine 5th Amendment article One, clause Eight and section One 14th
      Amendment article IV, State Relation section II, clause of U.S.
      Constitution stands for the principal that Government must respect
      fundamental rights owed its citizens, The 1868 equal protection clause
      in the 5th and 14th Amendment, Due process section II Ohio
      Constitution, past, present Mayors and City Council members of
      Defendant City of Cincinnati engaging in practice or pattern of
      Discrimination denying families or person of low Income the opportunity
      to engage in or benefit from Federally funded Housing to protect
      Independence of person, violating numerous State and Federal Laws
      under 18 U.S.Codes§Title241, 18U.S.Codes§ Title242 conduct



3 For this and other excerpts of Epps’s filings throughout this Opinion & Order, the Court
leaves virtually all of Epps’s spelling, syntax, and formatting choices intact.


                                             3
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 4 of 11 PAGEID #: 236




      Premeditative    constituting    R.C.2921         to      112.R.C.2921.42,
      O.R.C.21913.02(A)(2), O.R.C.2923.32(2)(3).

(Complaint, Doc. 1-1, #16).

      While acknowledging that courts construe pro se litigant filings liberally, the

Magistrate Judge noted that “dismissal of a complaint is appropriate when it fails to

‘contain either direct or inferential allegations respecting all the material elements

to sustain a recovery under some viable legal theory.’” (Id. (quoting Hendrock v.

Gilbert, 556 F. App’x 573, 574 (6th Cir. 2003))). Because Epps’s Complaint failed to

“contain either direct or inferential allegations respecting all the material elements

to sustain a recovery under some viable legal theory,” the Magistrate Judge

recommended dismissing the Complaint for failure to state a claim. In addition, the

Magistrate   Judge   recommended      that    the   Court    certify   pursuant   to   28

U.S.C. § 1915(a) that an appeal of any Order adopting the Magistrate Judge’s R&R

would not be taken in good faith and that the Court should therefore deny Epps leave

to appeal in forma pauperis.

      Importantly, Epps did not object to the Magistrate Judge’s First R&R (either

within the specified time (14 days) or subsequently). As a result, the Court later

adopted the First R&R in its entirety (See 12/10/19 Order, Doc. 4). Consistent with

the Magistrate Judge’s recommendation, the Court dismissed Epps’s Complaint

under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief may be

granted. The Court also certified that an appeal of its Order would not be taken in

good faith and thus denied Epps leave to appeal in forma pauperis under 28

U.S.C. § 1915(a)(3). (See id., #83). The Court’s Order also had the effect of mooting



                                          4
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 5 of 11 PAGEID #: 237




Epps’s Motion for a Temporary Restraining Order and her Motion for Copies.

Hairston v. Smith, No. 2:18-CV-826, 2018 WL 4599905, at *5 (S.D. Ohio Sept. 25,

2018), report and recommendation adopted by Case No. 2:18-cv-826, 2018 WL

5268747 (S.D. Ohio Oct. 23, 2018). Based on its Order, the Court also entered a final

judgment. (Doc. 5).

      But that was not the end of this case. Approximately eight months later, Epps

filed three more motions in this (now-closed) case: (1) a Motion to Amend her

Complaint (Doc. 6); (2) a Motion for a Preliminary Injunction (Doc. 7); and (3) a

Motion for Leave to Proceed in forma pauperis (Doc. 8). On November 17, 2020, the

Magistrate Judge addressed these Motions in a second R&R (the “Second R&R”) (Doc.

9).

      The Second R&R explained that “[w]hen a party seeks to amend a complaint

after an adverse judgment, it [] must shoulder a heavier burden [than if the party

sought to amend a complaint beforehand].” (Second R&R, Doc. 9, #224 (third

alteration in original) (quoting Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616

F.3d 612, 616 (6th Cir. 2010))). “Instead of meeting only the modest requirements of

Rule 15, the plaintiff must meet the requirements for reopening a case established by

Rules 59 or 60.” (Id. (alteration omitted) (quoting Leisure Caviar, 616 F.3d at 616)).

Accordingly, the Magistrate Judge construed Epps’s Motion to Amend her Complaint

as a request to alter or amend the Court’s judgment under Rule 59, and/or a motion

for relief from judgment under Rule 60.




                                          5
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 6 of 11 PAGEID #: 238




      The Magistrate Judge concluded that Epps was not entitled to relief under

either Rule. As the Magistrate Judge explained, any request to alter or amend the

judgment under Rule 59 was untimely. Rule 59(e) requires that a motion to alter or

amend a judgment be filed within 28 days after entry of judgment. Epps filed the

Motions some seven months after that deadline had expired, and thus relief under

Rule 59 was no longer available.

      Epps also failed to show that she was entitled to relief under Rule 60. As

relevant here, that Rule says that “the court may relieve a party or its legal

representative from a final, order, or proceeding for the following reasons”:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
      (4) the judgment is void
      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). The catchall provision contained in Rule 60(b)(6) applies “only

in exceptional or extraordinary circumstances which are not addressed by the first

five numbered clauses of the Rule.” Hopper v. Euclid Manor Nursing Home, 867 F.2d

291, 294 (6th Cir. 1989).

      Epps failed to address any of these six reasons for justifying relief under Rule

60. Nor did she allege any facts which suggested that relief from judgment was

warranted in this case. Her Motion to Amend indicated that she merely “wishe[d] to

bolster her original complaint with additional allegations.” (Second R&R, Doc. 9,



                                          6
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 7 of 11 PAGEID #: 239




#224–25). But the Second R&R concluded that a request to bolster did not suffice as

a basis for granting Epps relief under any of the special circumstances that Rule 60

addresses. (Id.); see also Leisure Caviar, 616 F.3d at 617 (holding that a plaintiff “who

seeks to amend a complaint after losing the case must provide a compelling

explanation to the district court for granting the motion”). As a result, the Second

R&R recommended: (1) that Epps’s Motion to Amend her Complaint be denied; (2)

that her Motions for Preliminary Injunction and for Leave to Proceed in forma

pauperis be denied as moot; and (3) that the Court deny her leave to appeal in forma

pauperis. Epps filed a timely Objection (Doc. 11, “Obj.”), which is now ripe for this

Court’s review

                               LAW AND ANALYSIS

      Under Fed. R. Civ. P. 72(b)(3), district courts review an R&R de novo after a

party files a timely objection. This review, however, applies only to “any portion to

which a proper objection was made.” Richards v. Colvin, No. 2:12cv748, 2013 WL

5487045, at *1 (S.D. Ohio Sept. 30, 2013). In response to such an objection, “[t]he

district court ‘may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.’” Id.

(quoting Fed. R. Civ. P. 72(b)(3)). That being said, here, the petitioner is proceeding

pro se. A pro se litigant’s pleadings are to be construed liberally and are subject to

less stringent standards than formal pleadings filed by attorneys, Haines v. Kerner,

404 U.S. 519, 520–21 (1972). At the same time, pro se litigants must still comply with




                                           7
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 8 of 11 PAGEID #: 240




the procedural rules that govern civil cases. McNeil v. United States, 508 U.S. 106,

113 (1993).

         Epps’s Objection offers no sound reason for departing from the Magistrate

Judge’s Second R&R. Much like Epps’s original Complaint (and her “Motion” 4),

Epps’s Objection is “rambling and difficult to decipher.” (First R&R, Doc. 3, #80). And

the few “arguments” that the Court can discern from it lack any merit.

         As best as the Court can tell, she seems to press five objections. First, she

claims that, at the time of the First R&R, the Court was not aware of the affidavit

she had filed in support of her claim for preliminary injunction. (Obj., Doc. 11, #230).

But, as far as the Court can tell, the First R&R did not rely on any alleged failure on

Epps’s part to file an affidavit as the basis for the ruling there. Nor did Epps object

to the First R&R, meaning she waived any complaints she may have had about it.

And, in her more recent motion for leave to amend, it does not appear she raised the

affidavit issue, either, waiving any such argument once again. Thus, even if the

Magistrate Judge had missed her affidavit (which the Court doubts, as it was on the

docket), Epps cannot rely on that as a basis to reopen her case under Rule 60(b) now,

or as a basis to attack the Second R&R.

         Epps then lists an additional “four issues for objections.” (Obj., #230). Her first

objection in that list is that the Second R&R “den[ied] [her] motion to alter or amend

a final judgment.” (Id.). That is a true statement, but does not set forth an objection.

Thus, it provides Epps no basis for relief.



4   Epps’s “Motion” is stylized as a proposed Amended Complaint.


                                              8
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 9 of 11 PAGEID #: 241




      She next appears to argue that the Court could not deny her motions for

preliminary injunction or leave to proceed in forma pauperis, without first providing

each defendant a copy of the complaint. (Id.). She cites no law for that proposition.

On the contrary, some district courts in this Circuit have concluded that they “are

required under 28 U.S.C. § 1915(e)(2)(B) to screen and dismiss before service any in

forma pauperis action that … fails to state a claim on which relief may be granted.”

Tum-Re v. Keel, No. 3:15-CV-2708, 2016 WL 2990944, at *1 (N.D. Ohio May 24, 2016)

(first emphasis added); accord Williams v. Zuercher, No. 09-CV-127, 2010 WL 420066,

at *4 (E.D. Ky. Feb. 1, 2010); Floyd v. Cleland, No. CIV. 2:07-CV-13749, 2007 WL

2822796, at *1 (E.D. Mich. Sept. 25, 2007). And that tracks the mandatory language

of the statute, which says that a district court “shall dismiss the case at any time if

the court determines that” the filing “fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2)(B)(i)–(ii) (emphasis added).

      Other courts suggest that district courts are not necessarily required to dismiss

such a case before service but rather “may” do so. See, e.g., Sanders v. Griefin, No. 07-

CV-14206-DT, 2007 WL 4181657, at *1 (E.D. Mich. Nov. 27, 2007) (“Pursuant to the

provisions of 28 U.S.C. § 1915(e)(2)(B), a district court may dismiss a complaint before

service on the defendants if it is satisfied that the action is frivolous, malicious, [or]

if it fails to state a claim upon which relief may be granted….”); Sammuour v. Wayne

Cty. Prosecutor’s Office, No. 06CV15197 DT, 2007 WL 405698, at *1 (E.D. Mich. Jan.

31, 2007) (same).




                                            9
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 10 of 11 PAGEID #: 242




      Either way, though, the Court is not aware of any authority (in this Circuit or

elsewhere) that says courts cannot dismiss an action under US.C. § 1915(e)(2)(B)

before a defendant has been served. Certainly the statute says nothing about waiting

to make those determinations under the Complaint is served. Thus, the Court rejects

Epps’s timing-based objection.

      Next, Epps seems to argue that she is likely to succeed on the merits, and so is

entitled to a preliminary injunction, because, after she filed her original Complaint,

“three City Council members have been indicted on unrelated Federal charges one

sentenced, other two are named Defendants in this case include’s past elected officials

Defendant 3.” (Obj., Doc. 11, #230–31). The Court does not understand why Epps

believes this allegation, which she concedes involves “unrelated Federal charges,”

helps her case. Regardless, it does nothing to explain why the Court should grant her

relief under Rule 60(b).

      Finally, Epps asserts that an “amended complaint supersedes original

complaint.” (Obj., Doc. 11, #231). While true, that is also beside the point. The issue

is whether Epps should be allowed leave to amend her complaint—not the effect that

an amended complaint has on the original complaint if the court grants leave to

amend.

      Beyond these objections, many of which are themselves difficult for the Court

to follow, the remainder of Epps’s Objection is largely incomprehensible. To the extent

that the Court understands Epps’s arguments, the Court concludes they provide no

basis for departing from the Magistrate Judge’s Second R&R.




                                          10
Case: 1:19-cv-00968-DRC-KLL Doc #: 12 Filed: 12/22/20 Page: 11 of 11 PAGEID #: 243




                                  CONCLUSION

      Based on the Court’s de novo review of the record, the Court reaches the same

conclusion as the Magistrate Judge on the appropriate path forward in this action.

Accordingly, the Court ADOPTS the Second R&R (Doc. 9), DENIES Epps’s Motion

to Amend Complaint (Doc. 6), and DENIES as MOOT Epps’s Motion for Preliminary

Injunction (Doc. 7) and Motion for Leave to Proceed in forma pauperis (Doc. 8).

Moreover, for the reasons stated in the Second R&R, the Court certifies that an

appeal of this Order would not be taken in good faith and thus Epps is denied leave

to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3). The case shall remain closed

on the docket of this Court.

      SO ORDERED.

 December 22, 2020
 DATE                                      DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                         11
